DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Abstract
The originally filed abstract is respectfully suggested to be amended as shown below:
A flame simulating device including a light source, a rotary light-transmitter, an imaging plate, a swing shelf and a driving component; the light source emits a first light group; the first light group is projected to the light-transmitter to form a second light group; the light source is disposed on the swing shelf, and the driving component drives the swing shelf to swing around the light-transmitter. An electric fireplace is also disclosed.

Claim Objections
Claims 7 and 17 are objected to because of the following informalities:
Claim 7, lines 2-3: “each sub light-transmitter” should be -- each sub light-transmitting body -- in order to be consistent with terminology as previously recited in claim 7, lines 1-2. 
Claim 17, line 2: “each sub light-transmitter” should be -- each sub light-transmitting body -- in order to be consistent with terminology as previously recited in claim 17, lines 1-2. 

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the driving shaft of the driving motor”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question was interpreted as -- a driving shaft of the driving motor --.

Claims 3-10 are rejected for being dependent on rejected claim 1.

Claim 11 recites the limitation “the inner cavity of the fireplace cabinet”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the limitation in question was interpreted as -- an inner cavity of the fireplace cabinet --.

Claims 12-20 are rejected for being dependent on rejected claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over SIMON (US 10,865,961) and in view of QUERCI (US 2009/0284975) and CHIEN (US 2019/0230324).
Regarding claim 1, SIMON discloses a device comprises a light source (LL1, Fig.1), a rotary light-transmitter (RL, Fig.1), a swing shelf (as seen in Fig.1, the “swing shelf” was considered to be the substrate ST swinging around the light-transmitter RL), the light source emits a first light group (as seen in Fig.1, the “first light group” was considered to be the light of the light source LL1 entering the light-transmitter RL), the first light group is projected to the light-transmitter to form a second light group (as seen in Fig.1, the “second light group” was considered to be the light exiting the light-transmitter RL), the light source is disposed on the 
SIMON fails to disclose an imaging plate, a driving component, and the driving component drives the swing shelf.
However, QUERCI discloses a swing shelf (as seen in Fig.1 and para[0016], the “swing shelf” was considered to be the pivotable support 7, 9), a driving component (12, 13, 22, Fig.1), a light source is disposed on the swing shelf (as seen in para[0015], a light source is on the swing shelf 7, 9), and the driving component drives the swing shelf (as seen in para[001]-para[0025], the driving component 12, 13, 22 allows movement of the swing shelf 7, 9).
However, CHIEN discloses an imaging plate (as seen in para [0025]-para [0026], images can be illuminated for decoration or to convey information).
Therefore, in view of QUERCI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving component as taught by QUERCI to the swing shelf of SIMON in order to swing, rotate, or pivot the light source. As a result, the driving component would have driven the swing shelf to swing around the light-transmitter.
Therefore, in view of CHIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the imaging plate as taught by CHIEN to the device of SIMON modified by QUERCI in order to (1) provide decoration and/or (2) convey information by images.
Regarding “a flame simulating device”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over SIMON (US 10,865,961) modified by QUERCI (US 2009/0284975) and CHIEN (US 2019/0230324), and in view of BELFER (US 6,036,337).
Regarding claim 2, SIMON modified by QUERCI and CHIEN as discussed above for claim 1 further discloses wherein the swing shelf comprises a base shelf and a connecting bridge (as seen in Fig.1 of QUERCI, the swing shelf 7, 9 includes a base shelf 9 and a connecting bridge 10, 11), and the light source is disposed on the base shelf (as seen in para[0015] of QUERCI, the light source is on the base shelf 9), one end of the connecting bridge is fixed to the base shelf (as seen in Fig.1 of QUERCI, one end of the connecting bridge 10, 11 is connected to the base shelf 9), and another end is fixed to the driving component (as seen in Fig.1 of QUERCI, another end of the connecting bridge 10, 11 is connected to the driving component 12, 13, 22).
SIMON modified by QUERCI and CHIEN fails to disclose the driving component comprises a driving motor, another end is fixed to the driving shaft of the driving motor, and the driving motor drives the base shelf to swing around the light-transmitter via the connecting bridge.
However, BELFER discloses a driving component includes a driving motor (200, Figs.3 and 7), and one end of a connecting bridge (80, Fig.3) is fixed to a driving shaft (202, Figs.3 and 7) of the driving motor.


Regarding claim 3, SIMON modified by QUERCI, CHIEN, and BELFER as discussed above for claim 2 further discloses wherein the driving component comprises a swing controller (as seen in Fig.7 and col.6, line 39 of BELFER, the “swing controller” was considered to be the power switch 214 because the power switch 214 controls the driving component 200, 202), and the swing controller controls the rotary mode of the driving motor (as seen in Fig.7 and col.6, line 39 of BELFER, when the swing controller 214 is activated, the swing controller 214 controls the rotary of the driving motor 200, 202).

Regarding claim 4, SIMON modified by QUERCI, CHIEN, and BELFER as discussed above for claim 3 further discloses wherein the base shelf is a strip plate which is parallel to the rotary axle of the light-transmitter (as seen in Fig.1 of QUERCI, the base shelf 9 is a strip plate along a longitudinal axis; as seen in Fig.1 of SIMON, the light-transmitter RL is along a longitudinal axis).

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over SIMON (US 10,865,961) modified by QUERCI (US 2009/0284975), CHIEN (US 2019/0230324), and BELFER (US 6,036,337), and in view of CHEN (WO 2014/139191).
Regarding claim 5, SIMON further discloses the first light group is projected into the light-transmitter (as seen in Fig.1, the “first light group” was considered to be the light of the light source LL1 entering the light-transmitter RL).
SIMON modified by QUERCI, CHIEN, and BELFER fails to disclose wherein the light-transmitter is provided with a plurality of light-mixing blocks, and the light-mixing blocks thereof to form a second light group.
However, CHEN discloses a light-transmitter includes a plurality of light-mixing blocks (as seen in Fig.4 and para[0037], the “light-mixing blocks” were considered to be the transparent balls 40), a first light group (as seen in Fig.1, the “first light group” was considered to be the light of the light source 10 prior the light-transmitter 40) projects into the light-transmitter, and the light-mixing blocks forms a second light group (as seen in Fig.1, the “second light group” was considered to be the light after the light-transmitter RL).
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of light-mixing blocks as taught by CHEN to the light-transmitter of SIMON modified by QUERCI, CHIEN, and BELFER in order to provide a light distribution pattern based on the properties and characteristics of the light-transmitter.

Regarding claim 6, SIMON modified by QUERCI, CHIEN, BELFER, and CHEN as discussed above for claim 5 above further discloses wherein the light-mixing blocks are selected 

Regarding claim 7, SIMON modified by QUERCI, CHIEN, BELFER, and CHEN as discussed above for claim 6 above further discloses wherein the light-transmitter comprises at least two sub light-transmitting bodies connected through a connecting component (as seen in Fig.4 of CHEN, the light-transmitter includes at least two sub light-transmitting bodies 40 connected through a connecting component 90), each sub light-transmitting body is a rotary body formed by rotating an arch arc around an axis (as seen in Fig.4 and para[0037] of CHEN, since the sub light-transmitting bodies 40 are spherical shape, the sub light-transmitting bodies 40 were considered to be formed by rotating an arch arc around an axis), the light-mixing blocks are arranged along the circumferential direction of the light-transmitter to form a light-mixing block circle (as seen in Fig.4 and para[0037] of CHEN, since the light-mixing blocks 40 are spherical shape, the light-mixing blocks 40 were considered to form light-mixing block circles), and a number of light-mixing block circles are arranged along an axial direction of the light-transmitter (as seen in Fig.4 and para[0037] of CHEN, the light-mixing block circles 40 are arranged along an axis of the light-transmitter 40).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MORGAN (US 7,352,339), and in view of SIMON (US 10,865,961), QUERCI (US 2009/0284975), and CHIEN (US 2019/0230324).
Regarding claim 11, MORGAN discloses an electric fireplace comprising a fireplace cabinet (as seen in Fig.67, the “fireplace cabinet” was considered to be the housing of the fireplace 4067) and a window (as seen in Fig.67, the “window” was considered to be the opening of the cabinet of the fireplace 4067) provided in the front side of the fireplace cabinet which connects an inner cavity of the fireplace cabinet (as seen in Fig.67, the “inner cavity” was considered to be the interior space of the cabinet of the fireplace 4067), wherein a device (4020, 4024, Fig.67) is provided in the inner cavity of the fireplace cabinet.
MORGAN fails to disclose the flame simulating device of claim 1.
However, SIMON, QUERCI, and CHIEN discloses the device of claim 1 (see claim 1 above for further explanation).
Therefore, in view of SIMON, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of claim 1 as taught by SIMON to the inner cavity of the cabinet of MORGAN in order to provide a light source with directional illumination.
Therefore, in view of QUERCI, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of claim 1 as taught by QUERCI to the inner cavity of the fireplace cabinet of MORGAN modified by SIMON in order to swing, rotate, or pivot the light source. As a result, the driving component would have driven the swing shelf to swing around the light-transmitter.
Therefore, in view of CHIEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the device of claim 1 as taught by CHIEN to the inner cavity of the fireplace cabinet of MORGAN modified by SIMON and QUERCI in order to (1) provide decoration and/or (2) convey information by images.
flame simulating device”, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over MORGAN (US 7,352,339) modified by SIMON (US 10,865,961), QUERCI (US 2009/0284975), and CHIEN (US 2019/0230324), and in view of BELFER (US 6,036,337).
Regarding claim 12, MORGAN modified by SIMON, QUERCI, and CHIEN as discussed above for claim 11 further discloses wherein the swing shelf comprises a base shelf and a connecting bridge (as seen in Fig.1 of QUERCI, the swing shelf 7, 9 includes a base shelf 9 and a connecting bridge 10, 11), and the light source is disposed on the base shelf (as seen in para[0015] of QUERCI, the light source is on the base shelf 9), one end of the connecting bridge is fixed to the base shelf (as seen in Fig.1 of QUERCI, one end of the connecting bridge 10, 11 is connected to the base shelf 9), and another end is fixed to the driving component (as seen in Fig.1 of QUERCI, another end of the connecting bridge 10, 11 is connected to the driving component 12, 13, 22).
MORGAN modified by SIMON, QUERCI, and CHIEN fails to disclose the driving component comprises a driving motor, another end is fixed to the driving shaft of the driving motor, and the driving motor drives the base shelf to swing around the light-transmitter via the connecting bridge.

Therefore, in view of BELFER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving motor and the driving shaft as taught by BELFER to the connecting bridge of MORGAN modified by SIMON, QUERCI, and CHIEN in order to electrically drive the rotation of the connecting bridge by an electrical motor. As a result, the driving motor would have driven the base shelf to swing around the light-transmitter via the connecting bridge.

Regarding claim 13, MORGAN modified by SIMON, QUERCI, CHIEN, and BELFER as discussed above for claim 12 further discloses wherein the driving component comprises a swing controller (as seen in Fig.7 and col.6, line 39 of BELFER, the “swing controller” was considered to be the power switch 214 because the power switch 214 controls the driving component 200, 202), and the swing controller controls the rotary mode of the driving motor (as seen in Fig.7 and col.6, line 39 of BELFER, when the swing controller 214 is activated, the swing controller 214 controls the rotary of the driving motor 200, 202).

Regarding claim 14, MORGAN modified by SIMON, QUERCI, CHIEN, and BELFER as discussed above for claim 13 further discloses wherein the base shelf is a strip plate which is parallel to the rotary axle of the light-transmitter (as seen in Fig.1 of QUERCI, the base shelf 9 is a strip plate along a longitudinal axis; as seen in Fig.1 of SIMON, the light-transmitter RL is along a longitudinal axis).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over MORGAN (US 7,352,339) modified by SIMON (US 10,865,961), QUERCI (US 2009/0284975), CHIEN (US 2019/0230324), and BELFER (US 6,036,337), and in view of CHEN (WO 2014/139191).
Regarding claim 15, MORGAN modified by SIMON, QUERCI, CHIEN, and BELFER as discussed above for claim 14 further discloses the first light group is projected into the light-transmitter (as seen in Fig.1 of SIMON, the “first light group” was considered to be the light of the light source LL1 entering the light-transmitter RL).
MORGAN modified by SIMON, QUERCI, CHIEN, and BELFER fails to disclose wherein the light-transmitter is provided with a plurality of light-mixing blocks, and the light-mixing blocks thereof to form a second light group.
However, CHEN discloses a light-transmitter includes a plurality of light-mixing blocks (as seen in Fig.4 and para[0037], the “light-mixing blocks” were considered to be the transparent balls 40), a first light group (as seen in Fig.1, the “first light group” was considered to be the light of the light source 10 prior the light-transmitter 40) projects into the light-transmitter, and the light-mixing blocks forms a second light group (as seen in Fig.1, the “second light group” was considered to be the light after the light-transmitter RL).
Therefore, in view of CHEN, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the plurality of light-mixing blocks as taught by CHEN to the light-transmitter of MORGAN modified by SIMON, QUERCI, CHIEN, and BELFER in order to provide a light distribution pattern based on the properties and characteristics of the light-transmitter.

Regarding claim 16, MORGAN modified by SIMON, QUERCI, CHIEN, BELFER, and CHEN as discussed above for claim 15 above further discloses wherein the light-mixing blocks are selected from the group consisting of convex lenses, concave lenses and a combination of convex lenses and concave lenses (as seen in para [0037] of CHEN, the light-mixing blocks 40 can include a spherical shape, an arch shape, a concave shape, a convex shape, or other various shapes).

Regarding claim 17, MORGAN modified by SIMON, QUERCI, CHIEN, BELFER, and CHEN as discussed above for claim 16 above further discloses wherein the light-transmitter comprises at least two sub light-transmitting bodies connected through a connecting component (as seen in Fig.4 of CHEN, the light-transmitter includes at least two sub light-transmitting bodies 40 connected through a connecting component 90), each sub light-transmitting body is a rotary body formed by rotating an arch arc around an axis (as seen in Fig.4 and para[0037] of CHEN, since the sub light-transmitting bodies 40 are spherical shape, the sub light-transmitting bodies 40 were considered to be formed by rotating an arch arc around an axis), the light-mixing blocks are arranged along the circumferential direction of the light-transmitter to form a light-mixing block circle (as seen in Fig.4 and para[0037] of CHEN, since the light-mixing blocks 40 are spherical shape, the light-mixing blocks 40 were considered to form light-mixing block circles), and a number of light-mixing block circles are arranged along an axial direction of the light-transmitter (as seen in Fig.4 and para[0037] of CHEN, the light-mixing block circles 40 are arranged along an axis of the light-transmitter 40).


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170328543 Clark, US 20100135007 Seabrook, US 20100103659 Chen, US 20150282627 Gjelaj, US 20080068839 Matheson, US 20100315810 Tseng, US 20170175953 Van Boven, US 20120026732 Fricke, US 7093952 Ono, US 5908236 Lueken, US 6183108 Herold, US 7300179 LaDuke, and US 3978598 Rose discloses a light source, a light-transmitter, a driving component, and a swing shelf.

Allowable Subject Matter
Claims 8-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8 and claim 18, the following is a statement of reasons for the indication of allowable subject matter: The prior art taken as a whole does not show or suggest the combination of the previously recited limitations and a motor, and the motor drives the light-transmitter to rotate.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8-12, and 17-19 of copending Application No. 17/021,213, and in view of BELFER (US 6,036,337). This is a provisional nonstatutory double patenting rejection.
Regarding claim 1 of APP’796, see Table 1 below.
Claim 1 of instant
application 17/037,796
(APP’796)
Claim 1 of copending application 17/021,213
(APP’213)
Comments
A flame simulating device, wherein the flame simulating device comprises a light source, a rotary light-transmitter, an imaging plate,
A flame simulating device, wherein the flame simulating device comprises a light source, a rotary light-transmitter, an imaging plate 

a swing shelf 
and a swing unit; 
The “swing shelf” and the “swing unit” were considered to be referring to the same element.
a driving component; 

APP’213 fails to disclose a driving component
the light source emits a first light group; the first light group is projected to the 


the driving component drives the swing shelf to swing around the light-transmitter.
the swing unit drives the light source to move around the light-transmitter.
APP’213 fails to disclose the driving component drives the swing shelf to swing around the light-transmitter.

Table 1

APP’213 fails to disclose a driving component, and the driving component drives the swing shelf to swing around the light-transmitter.
However, BELFER discloses a driving component (200, 202, Figs.3 and 7).
Therefore, in view of BELFER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving component as taught by BELFER to the swing shelf of APP’213 in order to electrically drive the rotation of the connecting bridge by an electrical motor. As a result, the driving component would have driven the swing shelf to swing around the light-transmitter.

Regarding claim 2 of APP’796, see Table 2 below.
Claim 2 of instant
application 17/037,796
(APP’796)
Claim 2 of copending application 17/021,213
(APP’213)
Comments


APP’213 fails to disclose the driving component comprises a driving motor
the swing shelf comprises a base shelf and a connecting bridge, 
the swing unit comprises a swing shelf, the swing shelf comprises a base shelf and a connecting bridge; 

the light source is disposed on the base shelf,
the light source is disposed on the base shelf which can swing around the end where the connecting bridge is mounted to the light-transmitter.

one end of the connecting bridge is fixed to the base shelf, and another end is fixed to the driving shaft of the driving motor; 
one end of the connecting bridge is fixed to the base shelf, and another end is connected to the light-transmitter; 
APP’213 fails to disclose another end is fixed to the driving shaft of the driving motor
the driving motor drives the base shelf to swing around the light-transmitter via the connecting bridge.

APP’213 fails to disclose the driving motor drives the base shelf to swing around the light-transmitter via the connecting bridge



APP’213 modified by BELFER as discussed above for claim 1 fails to disclose the driving component comprises a driving motor, another end is fixed to the driving shaft of the driving motor, and the driving motor drives the base shelf to swing around the light-transmitter via the connecting bridge.
However, BELFER further discloses the driving component includes a driving motor (200, Figs.3 and 7), and one end of a connecting bridge (80, Fig.3) is fixed to a driving shaft (202, Figs.3 and 7) of the driving motor.
Therefore, in view of BELFER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driving motor and the driving shaft as taught by BELFER to the connecting bridge of APP’213 modified by BELFER in order to electrically drive the rotation of the connecting bridge by an electrical motor. As a result, the driving motor would have driven the base shelf to swing around the light-transmitter via the connecting bridge.

Regarding claim 3 of APP’796, APP’213 modified by BELFER as discussed above for claim 2 fails to disclose wherein the driving component comprises a swing controller, and the swing controller controls the rotary mode of the driving motor.
However, BELFER further discloses the driving component comprises a swing controller (as seen in Fig.7 and col.6, line 39, the “swing controller” was considered to be the power switch 214 because the power switch 214 controls the driving component 200, 202), and the swing controller controls the rotary mode of the driving motor (as seen in Fig.7 and col.6, line 39, when 
Therefore, in view of BELFER, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the swing controller as taught by BELFER to the driving component of APP’213 modified by BELFER in order to control the driving component.

Regarding claim 4 of APP’796, see Table 3 below.
Claim 4 of instant
application 17/037,796
(APP’796)
Claim 5 of copending application 17/021,213
(APP’213)
Comments
wherein the base shelf is a strip plate which is parallel to the rotary axle of the light-transmitter.

wherein the base shelf is a strip plate which is parallel to the rotary axle of the light-transmitter.


Table 3

Regarding claim 5 of APP’796, see Table 4 below.
Claim 5 of instant
application 17/037,796
(APP’796)
Claim 8 of copending application 17/021,213
(APP’213)
Comments


wherein the light-transmitter is provided with a plurality of light-mixing blocks, and the first light group is projected into the light-transmitter and the light-mixing blocks thereof to form a second light group.


Table 4

Regarding claim 6 of APP’796, see Table 5 below.
Claim 6 of instant
application 17/037,796
(APP’796)
Claim 9 of copending application 17/021,213
(APP’213)
Comments
wherein the light-mixing blocks are selected from the group consisting of convex lenses, concave lenses and a combination of convex lenses and concave lenses.


wherein the light-mixing blocks are selected from a group consisting of convex lenses, concave lenses and a combination of convex lenses and concave lenses.




Regarding claim 7 of APP’796, see Table 6 below.
Claim 7 of instant
application 17/037,796
(APP’796)
Claim 10 of copending application 17/021,213
(APP’213)
Comments
wherein the light-transmitter comprises at least two sub light-transmitting bodies connected through a connecting component, each sub light- transmitter is a rotary body formed by rotating an arch arc around an axis; the light-mixing blocks are arranged along the circumferential direction of the light-transmitter to form a light- mixing block circle, and a number of light-mixing block circles are arranged along an axial direction of the light-transmitter.




Table 6

Regarding claims 11-17 of APP’796, APP’213 modified by BELFER as discussed above for claims 1-7 of APP’796 has similar explanations applicable to claims 11-17 of APP’796.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES ENDO whose telephone number is 571-272-2782.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JONG-SUK LEE can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.E/Examiner, Art Unit 2875                                                                                                                                                                                                        

/TSION TUMEBO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        


	
	
	

	 Is